Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 and 08/20/2019 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
paragraph 86 “a tertiary binding couple 70 (shown in figure 3)” – element 70 is not in Fig. 3
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
primary binding couple –interpreted as binding between a ligand and a receptor 
secondary binding couple – interpreted as binding between a ligand and a receptor
tertiary binding couple – interpreted as binding between a ligand and a receptor 
quaternary binding couple – interpreted as binding between a ligand and a receptor
the analyte is functionalized with the second member -  interpreted as “the  analyte is bound to the second member”
Claim Rejections - 35 USC § 112
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 17 recites “a microfluidic chip comprising a biochip including an analyzing system”; however, it is unclear how a microfluidic chip can comprise an analyzing system. For prosecution, the limitation will be interpreted as “an analyzing system comprising a microfluidic chip including a biochip”. Claim 17 also repeats the limitations of claim 1; therefore, amending claim 17 to a dependent of claim 1 is recommended.  Claims 18-19, dependent on claim 17, are also rejected for said dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaell et al (WO2010066727A1 published 06/17/2010; hereinafter Kaell).
Regarding claim 1, Kaell teaches an analyzing system comprising: (a system and method for detecting the presence and/or absence of chemical or biological substances - page 1 lines 5-6)

a sensor (analytical device is depicted in Fig. 8a - page 19 line 34) comprising a transparent body (translucent substrate - page 19 line 35) with a reverse face and an obverse face (Fig. 8a-8b), the obverse face having a nanostructured surface (structures 17, 19 – Figs. 2a-2f), the nanostructured surface comprising a plurality of elongate nanostructures (structures 17, 19 – Figs. 2a-2f) having a respective longitudinal axis that is disposed substantially perpendicularly to the obverse face (the size of these nanostructures can be ranging between 1 nm and 1000 nm - page 12 line 32);
an excitation and detection apparatus (Fig. 1 and Fig. 8a) comprising an excitation source (light source 1 – Fig. 1) for generating a beam of polarized radiation (emitted electromagnetic radiation is p-polarized - claim 6) and a corresponding radiation detector (a photo detector - claim 18), the sensor being coupled to the fluid container such that the nanostructured surface is exposed to the sample chamber (Fig. 8a) and to the sample located therein (analyte liquid is delivered to the functionalized nanostructures chamber inside the fluidic system - page 20 lines 4-5); and
the excitation and detection apparatus (Fig. 1 and Fig. 8a) being configured to direct a beam of incident polarized electromagnetic radiation onto the reverse face of the body at an angle (Brewster angle) that causes no or substantially no reflection of the polarized radiation from the reverse face (the angle of incidence at which light with defined polarization is transmitted without losses through the surface - page 11 lines 5-7), and said excitation and detection apparatus being configured to direct to said detector a beam of reflected radiation (scattered light 8 – Fig. 1), said beam of reflected radiation (scattered light 8 – Fig. 1) comprising said incident radiation emerging in use from the reverse face after reflection from said nanostructured surface (reflected scattering both from biological or chemical micro- 
the sample comprising a plurality of nanoentities (molecular capture agents -  page 14 line 13) and one or more analytes (molecular biological or chemical species, which have specific affinity to the target species of the analyte solution/fluid page 14 line 30-31);
the nanoentities (molecular capture agents -  page 14 line 13)  being configured to bind with the nanostructures (structures 17, 19 – Figs. 2a-2b) (molecular capture agents can be directly bound to the nanostructures - page 14 line 35) and the analytes (affinity towards antigens, present in the analyte solution/fluid - page 15 line 4)
Regarding claim 2, Kaell teaches the analyzing system of claim 1, wherein when the nanoentities  are bound to both the nanostructures (molecular capture agents can be directly bound to the nanostructures - page 14 line 35) and the analyte simultaneously (affinity towards antigens, present in the analyte solution/fluid - page 15 line 4), the analyte being immobilized upon the nanostructured surface (the analyte fluid, containing target bacteria, the latter are selectively bound to the functionalized nanostructures – page 22 lines 3-4).
Regarding claim 3, Kaell teaches the analyzing system of claim 1, wherein the nanostructured surface (structures 17, 19 – Figs. 2a-2f) comprises a plurality of spaced apart regions (Figs. 2a-2f teaches 9 regions).
Regarding claim 4, Kaell teaches the analyzing system of claim 3, wherein at least a first region of the nanostructured surface is functionalized (surface of the substrate is functionalized by molecular capture agents – page 14 lines 12-13) with a first member of a primary binding couple (capture agents such as antibodies – page 21 line 7) having an affinity for a second member of the primary binding couple (act as molecular capture agents for the antigens, which are present on the outer membrane of 
Regarding claim 5, Kaell teaches the analyzing system of claim 4, wherein the nanoentities (fabricated nanoparticles 59 - Figs. 9a-9c) are further functionalized with a first member of a secondary binding couple (portions are functionalized by different molecular capture agents – page 14 line 20) having an affinity for a second member of the secondary binding couple (antigens, present in the analyte solution/fluid - page 15 line 4) which comprises at least one of the analytes contained within the sample (affinity towards antigens, present in the analyte solution/fluid - page 15 line 4).
Regarding claim 6, Kaell teaches the analyzing system of claim 5, wherein the analyte is functionalized with (“functionalized with” is interpreted as bound to) the second member (the target analyte binding to the molecular capture agents – page 19 line 18) of the secondary binding couple (highly specific biorecognition molecules, capture agents, such as antibodies – page 21 lines 6-7) (portions are functionalized by different molecular capture agents – page 14 line 20) (Kaell teaches that the substrate of Fig. 2a-2f can have multiple antibodies and bind different antigens in the analyte).
Regarding claim 7, Kaell teaches the analyzing system of claim 4, wherein at least a second region of the nanostructures is functionalized (Figs. 2a-2f teaches multiple functionalized regions) with a first member of a tertiary binding couple (protein A or protein G 63 – Figs. 9a-9c) having an affinity for a second member (PEG surface modification 61 – Figs. 9a-9c) of the tertiary binding couple which is coated upon some of the nanoentities (fabricated nanoparticles 59 - Figs. 9a-9c).
Regarding claim 8, Kaell teaches the analyzing system of claim 7, wherein the nanoentities which are functionalized (fabricated nanoparticles 59 - Figs. 9a-9c) with the second member of the tertiary binding couple (PEG surface modification 61 and protein G 63) are further functionalized with a first member of a quaternary binding couple (capturing agent antibodies – page 21 line 15) which has an affinity for a second member of the quaternary binding couple (the target antigen – page 21 line 16) 
Regarding claim 9, Kaell teaches the analyzing system of claim 8, wherein the analyte is functionalized with the second member (the target antigen – page 21 line 16) of the quaternary binding couple (a contrast agent adapted to bind to the plurality of a specific biological and/or chemical entity already bound to the molecular capture agent).
Regarding claim 10, Kaell teaches the analyzing system of claim 4, wherein at least one of: the binding couples comprise receptor-ligand binding couples (highly specific biorecognition molecules, capture agents, such as antibodies – page 21 lines 6-7);
the first member of at least one of the primary (capture agents such as antibodies – page 21 line 7) and tertiary binding couples comprises an antibody and the second member of the primary binding couple (antigens, which are present on the outer membrane of the target bacteria or virus – page 20 lines 24-25) comprises a complimentary antigen; and
the first member of at least one of the secondary (highly specific biorecognition molecules, capture agents, such as antibodies – page 21 lines 6-7) and quaternary (capturing agent antibodies – page 21 line 15) binding couple comprises an antibody and the second member comprises a complimentary antigen (antigens, which are present on the outer membrane of the target bacteria or virus – page 20 lines 24-25).
Regarding claim 11, Kaell teaches the analyzing system of claim 1, wherein one of: the analyte comprises a pathogen and the pathogen comprises a virus, bacterium or fungus (antigens, which are present on the outer membrane of the target bacteria or virus - page 20 lines 24-25); and 

Regarding claim 12, Kaell teaches the analyzing system of claim 1, at least one of: the nanoentities are formed from an electrically conductive material (metals for the nanostructures are e.g. gold (Au), silver (Ag), copper (Cu), platinum (Pt), palladium (Pd), nickel (Ni), iron (Fe), cobalt (Co), and aluminium (Al)); and the nanoentities are spherical in shape (a particle is a sphere, an infinite cylinder or an oblate or prolate spheroid – page 1 lines 16-17).
Regarding claim 13, Kaell teaches the analyzing system of claim 1, wherein at least one of the nanostructures (translucent substrate with appropriately functionalized nanostructures – page 16 line 24), nanoentities (pre-functionalized colloidal particle – page 18 line 26) and analyte are functionalized by being coated (plurality of functionalized nanoparticles is adsorbed on the biological and/or chemical entities – page 19 lines 21-22) with the respective binding member or members (functionalized by means of molecular capture agents – page 18 lines 16).
Regarding claim 15, Kaell teaches the analyzing system of claim 3, wherein at least one of: the respective nanostructures of each region are configured to resonate when illuminated by radiation at respective different wavelengths (plurality of structures for providing localized surf ace plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 12 lines 7-9); and
the respective nanostructures of each region are configured to resonate at a respective wavelength (a plurality of structures for providing localized surface plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 6 lines 31-33) that corresponds to a respective wavelength of the radiation produced by said excitation source (light of only one wavelength will irradiate the nanostructures at a time – page 19 lines 13-14).
Regarding claim 16, Kaell teaches the analyzing system of claim 15, wherein said excitation source is configured to produce radiation at more than one wavelength (Fig. 4 – capable of more than one wavelength) (in case of the white-light excitation source, a monochromator can be as well inserted between lenses 3 and 4 to select specific excitation wavelength or a sequence of excitation wavelengths – pages 9-10 lines 34-35 and line 1); and 
said nanostructured surface includes at least one of said nanostructured region for each of said wavelengths in which the respective nanostructures are configured to resonate (Fig. 4 – nine different regions capable of receiving more than one wavelength) when illuminated by the radiation at the respective wavelength (a plurality of structures for providing localized surface plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 6 lines 31-33).
Regarding claim 17, Kaell teaches a microfluidic chip (the fluidic system 51 – Fig. 8a) comprising a biochip including an analyzing system (a system and method for detecting the presence and/or absence of chemical or biological substances - page 1 lines 5-6) comprising:
a fluid container (entrance to the fluidic system 51 - page 20 line 1) defining a sample chamber (entrance filter 49 - page 20 line 2), a sample being contained in the sample chamber (analyte fluid 53 is injected to the entrance filter - page 20 lines 3-4);
a sensor (analytical device is depicted in Fig. 8a - page 19 line 34) comprising a transparent body (translucent substrate - page 19 line 35) with a reverse face and an obverse face (Fig. 8a), the obverse face having a nanostructured surface (structures 17, 19 – Figs. 2a-2f), the nanostructured surface comprising a plurality of elongate nanostructures having a respective longitudinal axis that is disposed substantially perpendicularly (structures 17, 19 – Figs. 2a-2f) to the obverse face (the size of these nanostructures can be ranging between 1 nm and 1000 nm - page 12 line 32);
an excitation and detection apparatus (Fig. 1) comprising an excitation source for generating a beam of polarized radiation (emitted electromagnetic radiation is p-polarized - claim 6) and a 
the excitation and detection apparatus being configured to direct a beam of incident polarized electromagnetic radiation onto the reverse face of the body at an angle (Brewster angle) that causes no or substantially no reflection of the polarized radiation from the reverse face (illumination of the translucent substrate 5 is done at a Brewster angle also called 'polarization angle', i.e. the angle of incidence at which light with defined polarization is transmitted without losses through the surface - page 11 lines 5-7), and 
said excitation and detection apparatus being configured to direct to said detector a beam of reflected radiation, said beam of reflected radiation comprising said incident radiation emerging in use from the reverse face after reflection from said nanostructured surface (reflected scattering both from biological or chemical micro- and nanoscopic entities and from metallic nano- and micro-objects is excited and detected with the same system - page 9 lines 22-28);
the sample comprising a plurality of nanoentities (molecular capture agents -  page 14 line 13) and one or more analytes (molecular biological or chemical species, which have specific affinity to the target species of the analyte solution/fluid page 14 line 30-31); and
the nanoentities being configured to bind with the nanostructures and the analytes (molecular capture agents can be directly bound to the nanostructures - page 14 line 35) (affinity towards antigens, present in the analyte solution/fluid - page 15 line 4).
Regarding claim 18, Kaell teaches the microfluidic chip of claim 17, further comprising at least one of: an initial sample receiving chamber which is configured to receive the sample containing the one or more analyte (analyte fluid 53 is injected to the entrance filter – page 20 lines 3-4); an injection 
Regarding claim 19, Kaell teaches the microfluidic chip of claim 18, wherein at least one of: the mixing chamber is coupled to a separation chamber which is configured to separate the one or more analytes contained within the sample; the separation chamber comprises a centrifuge or filter (entrance filter 49 – Fig. 8a); the separation chamber is fluidically coupled to the biochip by one or more microfluidic flow channels (analyte liquid is delivered to the functionalized nanostructures chamber inside the fluidic system – page 20 lines 4-5); and different regions of the sensor are configured to bind with particular analytes contained within the sample (the substrate comprises a plurality of portions, each first surfaces of the portions are functionalized by different molecular capture agents – page 14 lines 19-20).
Regarding claim 20, Kaell teaches a method of analyzing a sample (a method 100 for determining the presence and/or absence of chemical and/or biological substances – page 17 lines 15-16) using a sensor comprising a transparent body (a substrate having at least one portion being translucent to electromagnetic radiation – page 17 lines 17-18) with a reverse face and an obverse face (having a first and a second surf ace arranged on opposite sides of the substrate – page 17 lines 18-19), the obverse face having a nanostructured surface (method further comprises the step of functionalizing 112 the first surface with molecular capture agents – page 17 lines 30-31), the nanostructured surface comprising a plurality of elongate nanostructures having a respective longitudinal axis that is disposed substantially perpendicularly to the obverse face (structure 17, 19 - Figs. 2a-2f), the method comprising:
exposing the nanostructured surface to the sample comprising a plurality of nanoentities (functionalizing 112 the first surface with molecular capture agents – page 17 lines 30-31) and an 
causing the nanoentities to bind with the nanostructures and the analyte (the plurality of functionalized nanoparticles is adsorbed on the biological and/or chemical entities – page 18 lines 21-22) (injecting a contrast agent adapted to bind to the plurality of a specific biological and/or chemical entity already bound to the molecular capture agent - page 18 lines 24-25);
directing a beam of incident polarized electromagnetic radiation (step of providing 140 scattered electromagnetic radiation further comprises exciting 142 localized surface plasmonic resonance – page 18 lines 9-10) onto the reverse face of the body at an angle that causes no or substantially no reflection of the polarized radiation from the reverse face (incoming light is p-polarized and is coming from the air at the backside of the translucent substrate 5, it will be transmitted through the translucent support (glass) without losses (reflections) if incident at the angle of approximately 56 deg. to the normal – page 11 lines 8-10); and
directing to a detector (detection strategy is … by the CCD – page 18 lines 28-29) a beam of reflected radiation (is directed to a photodetector, such as a CCD 12 – page 10 lines 16-17), said beam of reflected radiation comprising said incident radiation that emerges from the reverse face after reflection from said nanostructured surface (diffuse scattered light 9 and/or the specularly scattered light 8 emitted towards the backside of the translucent substrate, are the detected signals in the apparatus – page 10 lines 8-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaell as applied to claim 1 above in view of Merino et al (US20180038820A1 published 02/08/2018; hereinafter Merino).
Regarding claim 14, Kaell teaches the analyzing system of claim 3 and a plurality of regions.
However, Kaell does no teach wherein at least one of: each of the plurality of regions are connected to a respective electrical terminal; and respective different electrical bias are applied to each of the regions by respective power supplies coupled to the electrical terminals.
Merino teaches an immunoassay microfluidic chip with a region connected to an electrical terminal (electrical contacts 7 – Fig. 1), and that an electrical bias is applied (application of an electrical potential – paragraph 54) to the regions by a power supply (a potentiostat 15 – Fig. 1) coupled to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the different regions, as taught by Kaell, with the electrodes and potentiostat, taught by Merino, to gain the function of monitoring redox reactions (redox reactions includes enzyme reactions for signal amplification in colorimetric assays).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2008086054A2 (Figs. 1-4) -  teaches a primary, secondary, tertiary, and quaternary binding couple
WO2016187588A1 – teaches a SPR assay with Ag/Au nanoparticles
US20060192955A1- teaches a SPR analysis device and a SPR analysis method (Fig. 6) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797